Citation Nr: 1445988	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to non-service connected pension benefits.

2. Entitlement to service connection for depression/anxiety as secondary to 
hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1977 to April 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland, and Cleveland, Ohio.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a veteran is entitled to a hearing before a Veterans Law Judge (VLJ), either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2013).

In this case, in his February 2011 substantive appeal (VA Form 9), the Veteran included a handwritten statement, requesting a BVA hearing by live videoconference.  In another VA Form 9, also dated February 2011, the Veteran again indicated his request for a hearing by checking the box for "I want a BVA hearing by live videoconference."  Furthermore, in a September 2014 Appellant's Brief, the Veteran's representative reiterated the Veteran's request for a videoconference hearing, and stated that a hearing has never been scheduled.  A review of the claims file reveals that, as yet, the Veteran has not been afforded a hearing before the Board.  Under these circumstances, the Veteran must be scheduled for a BVA videoconference hearing.

 Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



